 



SETTLEMENT AGREEMENT

AND

RELEASE

 

This Settlement Agreement and Release (the “Agreement”) is entered into as of
the 30th day of June 2011, by and between China Fruits Corporation, a Nevada
corporation (“CHFR”) and the individuals executing this Agreement listed on the
signature page, with respective residential address set forth in Exhibit A
(referred to collectively as the “Creditors”).

 

 

RECITALS

 

 

A. WHEREAS, Creditors advanced certain foreign consulting, advisory, legal and
accounting fees during the periods from May 2006 to June 30, 2011 for the
benefit of CHFR. The amounts outstanding as of December 31, 2009 and June 30,
2011 were $335,146 and $539,129, respectively: and

 

B. WHEREAS, CHFR has payment and delivery obligations to Creditors for the
payment of those advanced amount, including principal and interest; and

 

C. WHEREAS, Creditors desire to settle the amount of $335,146 advanced as of
December 31, 2009 in exchange for total 11,171,534 shares of Common Stock issued
by CHFR at the market price of $0.03 per share.

 

D. WHEREAS, the parties desire in exchange for the releases and promised
delivery designated herein to release and discharge any and all claims that
exist between the parties hereto arising from the amount of $335,146 advanced by
the Creditors;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein which
are acknowledged to be good and valuable consideration the parties agree as
follows:

 

1.               CHFR shall issue 11,171,534 (Eleven Million One Hundred Seventy
One Thousand Five Hundred Thirty Four) restricted shares of its common stock to
Creditors within four business days of the execution of this agreement.

 

2.               CHFR and Creditors shall each release and discharge the other
party from any and all charges, claims and rights that were asserted or could
have been asserted as to the other party arising out of the amount of $335,146
advanced by Creditors to CHFR upon the execution and performance provided for
herein.

 

 

 

3.               Except as expressly set forth in this agreement, the parties
hereby release, acquit and forever discharge each other, their present and
former officers, directors, members, employees, affiliates, owners, partners,
attorneys, agents, successors and assigns, of and from any and all claims,
demands, promises, costs, damages, expenses and/or causes of action of any
nature whatsoever, which exist or may exist, as of the date of this agreement,
including, but not limited to, those claims which are made or could be made in a
legal action, whether known or unknown, liquidated or contingent. In this
regard, the parties acknowledge and represent that they have made their own
investigation with respect to the claims involved in any prior dealings and the
advisability of settlement and that they have not relied upon any
representations of any other party to this agreement in agreeing to settlement
of the all claims and the mutual release contained herein.

 

4.               The parties acknowledge and agree that this agreement is
entered into in settlement and compromise of disputed or potential claims
against the amount of $335,146 advanced by Creditors and shall not constitute an
admission of any evidence of wrongdoing by any party and that each party denies
any liability to any other party to this agreement.

 

5.               CHFR understands that Creditors is relying upon CHFR’s
representations and warranties as contained in this Agreement and the settlement
of claims as set forth herein.

 

6.               Should legal action be necessary to enforce, construe, rescind,
terminate or recover for the breach of the provisions of this agreement, the
prevailing part or parties shall be entitled to recover all costs of suit,
including reasonable attorney's fees.

 

7.               This Agreement shall be governed by and construed in accordance
with the Laws of the State of Nevada.

 

8.               The individuals signing this Agreement warrant that they have
full authority to bind their principals as parties to this Agreement.

 

 

(1)

 



 

  

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.

 

 

CHINA FRUITS CORPORATION

 

/s/ Chen, Quan Long

Chen, Quan Long

President

 

 

      CREDITORS:  

 

 

 

/s/ Tan, Mei



Tan, Mei

 

 

 

/s/ Chen, Ling Hua



Chen, Ling Hua

 

 

 

/s/ Huang, Chun Feng



Huang, Chun Feng

 

 

 





/s/ Xi, Cun Xing





Xi, Cun Xing

 

 

 

/s/ Feng, Bin



Feng, Bin

 

 

 

/s/ Chen, Gui Fen



Chen, Gui Fen

 

 

 

/s/ Cui, Wen Ming



Cui, Wen Ming

 

 

 

 

 

 



(2)

 

 

 

Exhibit A

 

 

 

Shareholder Name

 

 

Address

 

Amounts due as of December 31, 2009

 

 



Tan, Mei

 



3 LvYou Lane, QinCheng Town

NanFeng County, FuZhou City, JiangXi, China

 

                 $137,424

 



Chen, Ling Hua

 



163 ShengLi Rd, QinCheng Town

NanFeng County, FuZhou City, JiangXi, China

 

                   $36,097

 



Huang, Chun Feng

 

 



1ChengQiangRd,QinChengTown,NanFengCounty,

FuZhouCity,JiangXi,China

                 $108,181

 



Xi, Cun Xing

 

 



13LuoKengXiaoZu,NanZhouVillage,DongPing

Township,NanFengCounty,FuZhouCity,JiangXi,China

                   $34,641

 



Feng, Bin

 

 



602Room,4Entrance,E5Building,JingDongAnJuXiaoQu,BeiJing East Rd,

QingShanHu District,NanChangCity,

JiangXi,China

                     $6,684

 



Chen, Gui Fen

 

 



10ChengQiangRd,QinCheng Town,

NanFeng County,JiangXi,China

                     $6,690

 



Cui, Wen Ming

 



3 LvYou Lane, QinCheng Town

NanFeng County, FuZhou City, JiangXi, China

 

                     $5,429

 

 

 

